 

Case 4:20-cv-01044-P Document1 Filed 09/21/20 Page 1 of 21 PagelD 1

PRISONER’S CIVIL RIGHTS COMPLAINT (Rev. 05/2015)

 

IN THE UNITED STATES DISTRICT COURT//Q SEP 24) PM 3:19
FOR THE NORTHERN DISTRICT OF TEXAS

Fort Worth Division wi
DEPUTY CLERH al YN woe
Rose Linda Ganceres #12577-479
Plaintiff's Name and ID Number

WF
Eme Coriell, beck Wocth “Te 4-20CV-10944p

CASE NO.
(Clerk will assign the number)

 

 

Lar. ra 2 Car F

Defendant’s Name.and Address

Lh Gathoay

Defendant’s Name and Address

LF Putte €

Defendant’s Name and Address
(DO NOT USE “ET AL.”)

 

INSTRUCTIONS - READ CAREFULLY
NOTICE:
Your complaint is subject to dismissal unless it conforms te these instructions and this form.

1. To start an action you must file an original and one copy of your complaint with the court. You should keep a
copy of the complaint for your own records.

2. Your complaint must be legibly handwritten, in ink, or typewritten. You, the plaintiff, must sign and declare
under penalty of perjury that the facts are correct. If you need additional space, DO NOT USE THE REVERSE
SIDE OR BACK SIDE OF ANY PAGE. ATTACH AN ADDITIONAL BLANK. PAGE AND WRITE ON IT.

3. You must file a separate complaint for each claim you have unless the various claims are all reiated to the same
incident or issue or are all against the same defendant, Rule 18, Federal Rules of Civil Procedure. Make a short and
plain statement of your claim, Rule 8, Federal Rules of Civil Procedure.

4. When these forms are completed, mail the original and one copy to the clerk of the United States district court
for the appropmate district of Texas in the division where one or more named defendants are located, or where the
incident giving rise to your claim for relief occurred. If you are confined in the Texas Department of Criminal
Justice, Correctional Institutions Division (TDCJ-CID), the list labeled as “VENUE LIST” is posted in your unit
law library. It is a list of the Texas prison units indicating the appropriate district court, the division and an address
list of the divisional clerks.
Case 4:20-cv-01044-P Document1 Filed 09/21/20 Page 2of21 PagelD 2

 

HILING FEE AND IN FORMA PAUPERIS (IFP)

1. In order for your complaint to be filed, it must be accompanied by the statutory filing fee of $350.00 plus an
administrative fee of $50.00 for a total fee of $400.00.

2. Ifyou do not have the necessary funds to pay the fee in full at this time, you may request permission to proceed
in forma pauperis. In this event you must complete the application to proceed in forma pauperis, setting forth
information to establish your inability to prepay the fees and costs or give security therefor. You must also include
a current six-month history of your inmate trust account. [f you are an inmate in TDCJ-CID, you can acquire the
application to proceed in forma pauperis and the certificate of inmate trust account, also known as in forma pauperis
data sheet, from the law hbrary at your prison unit.

3. The Prison Litigation Reform Act of 1995 (PLRA) provides “... if a prisoner brings a civil action or files an
appeal in forma pauperis, the prisoner shall be required to pay the full amount of a filing fee.” See 28 U.S.C.
§ 1915. Thus, the court is required to assess and, when funds exist, collect, the entire filing fee or an imtial partial
filing fee and monthly installments until the entire amount of the filing fee has been paid by the prisoner. If you
submit the application to proceed in forma pauperis, the court will apply 28 U.S.C. § 1915 and, ifappropriate, assess
and collect the entire filing fee or an initial partial filing fee, then monthly installments from your inmate trust
account, until the entire $350.00 statutory filing fee has been paid. (The $50.00 administrative fee does not apply
to cases proceeding in forma pauperis. )

4. Ifyou intend to seek in forma pauperis status, do not send your complaint without an application to proceed in
forma pauperis and the certificate of inmate trust account. Complete all essential paperwork before submitting it
to the court.

CHANGE OF ADDRESS

It is your responsibility to inform the court of any change of address and its effective date. Such notice should be
marked “NOTICE TO THE COURT OF CHANGE OF ADDRESS” and shall not include any motion for any
other relief. Failure to file a NOTICE TO THE COURT OF CHANGE OF ADDRESS may result in the dismissal
of your complaint pursuant to Rule 41(b), Federal Rules of Civil Procedure.

L PREVIOUS LAWSUITS:
A. Have you filed any other lawsuit in state or federal court relating to yourimprisonment? = YES x N

B. Lf your answer to “A” is “yes,” describe each lawsuit in the space below. (If there is more than one
lawsuit, describe the additional lawsuits on another piece of paper, giving the sarne information.)

1. Approximate date of filing lawsutt:

 

2. Parties to previous lawsuit:
Plaintifi(s)
Defendant(s)

Court: (If federal, name the district; if state, name the county.)

 

 

 

Cause number:

 

Name of judge to whom case was assigned:

 

Disposition: (Was the case dismissed, appealed, still pending’)

 

yA we ew

 

Approximate date of disposition:
Case 4:20-cv-01044-P Document1 Filed 09/21/20 Page 3of21 PagelD 3

 

i. PLACE OF PRESENT CONFINEMENT: Ee mM C, Carswe\|

I. EXHAUSTION OF GRIEVANCE PROCEDURES:
Have you exhausted all steps of the institutional grievance procedure? ___YES AQNO
Attach a copy of your final step of the grievance procedure with the response supplied by the institution.

IV, PARTIES TO THIS SUIT:
A. Name and address of plaintiff: Lose Gpacer es #959 2YIG
Federa) Medical Center, (hrs. I
P.O. Pox 287139 pect Worth ‘Ty 76\22

B. Fullname of each defendant, his official position, his place of employment, and his full mailing address.

Defendant#l: Warden, Carr. Eme_ Carewell
VO Box ar [32, E+. Worth et27
Briefly describe the act(s) or omission(s)} of this defendant which you claimed harmed you.

“tol indi Peceace, Violemons oF constitutions sights, Mediaal
fads SPerenGc, abuse, cruedl and Dovdseal Punishment ’
Defendant #2: Lk. Bathony ; Emé., Carsiwe §

P.O, fox &2137 Ee. woh Tx iar

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

fueth oe t pessoal, nai Serenc: Vir ledions of
(nen Cpnetetioncl 4 |
Defeisiant Lt. Orchler rc me CAarsese 4

Po. box 27137 Ek. wed Ty 9b127

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

Same as aboue

Defendant #4: (Mrs (2. Sorte Head o* an Satie on
Eme Coraiuel) §.0. Cox A7i27 Ft Worth TH TWwlad

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

Game 22.38 above

Defendant#5: Firs Co | e~ Rosie Enc Co SP toe 5 |
VO. Dep. 42137 Ft. Worth “Ty 26139
Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

dame as above UL
Bb- De. Sewdy , Fm. Carsvell. BD, Box 8118) EF Worth ty !47

AL )_ Medical Diseoor Dr. Longhorg Foot Cars welt
Po. Box. Q2137 EF Werth “Tx 22127

ddme oS above ;

     
Case 4:20-cv-01044-P Document1 Filed 09/21/20 Page4of21 PagelD4

 

VUL

STATEMENT OF CLAIM:

State here in a short and plain statement the facts of your case, that is, what happened, where did it happen,
when did it happen, and who was involved. Describe how each defendant is involved. You need not give
any legal arguments or cite any cases or statutes. If you intend to allege a number of related claims, number
and set forth each claim in a separate paragraph. Attach extra pages if necessary, but remember the
complaint must be stated briefly and concisely. IF YOU VIOLATE.THIS RULE, THE COURT MAY
STRIKE YOUR COMPLAINT.

La ceeards tp Lolo”! touag ‘ineddied yn all Claias hak
etonds as asl DeSepdents (+o swe. roam Cleve ask Crest
+0 idelude each)

Wieletines of b4¢& omendment- Cruel aod Unusea) Purrshaes?
tote! back of jodi erence tounrd Met Pare nee Fonds

“

bonia\ a: Ta Lae One Be 2900) DO if io metas ackecty

UD C a» Sd ¥ 2 ; busine ni4ge 4.2
Kemows | = cif tn COLES. Legad tock ene |, veal

ise alse Pore on en Couia \¢ Yssregard
fee esting 0° TF

 

 

 

 
     
    

codon ent oF Cav tal lingsetat a AGS oh

a

State briefly exactly what you want the court to de for you. Make no legal arguments. Cite no cases or
statutes.

foliey Changes, ted jie ot dn SP members “+ QerS, Compensation
(edule 5 tckence ~ BeDore Art Weve ki Ws me Pi Pedtne of CaP anole

GENERAL BACKGROUND INFORMATION:

A. State, in complete form, all names you have ever used or been known by including any and all aliases.
Hos o. Ly dda_—Ganeere 3

B. List all TDCJ-CID identification numbers you have ever been assigned and all other state or federal
prison or FB] numbers ever assigned to you.

SANCTIONS:
A. Have you been sanctioned by any court as a result of any lawsuit you have filed? YES x NO

 

B. If your answer is “yes,” give the following information for every lawsuit in which sanctions were
imposed. (If more than one, use another piece of paper and answer the same questions.)

Court that imposed sanctions (if federal, give the district and division):

 

Case number:

 

Approximate date sanctions were imposed:

 

ee Ne oS

Have the sanctions been lifted or otherwise satisfied? YES NO
ve
Case 4:20-cv-01044-Py-Dacymenty Filed 09/21/20 Page 5 of 21 PagelD5 oO

Cause. of ACTION
__ Neolatiet 66 Sth Ammendmertt.

~The Prison. _ x hor} Vies_did Nol fake the
inmates, necds. ABcing. a wWerld Ludicde. Fandlenie ae
_. Wto..considecation and “did ACT “provide... Compr Hole
_ facilihes. net. juet oc meer Vawiized clandarcts
of Ascend _ ene net oe pe
A Del hercct eC. Ee padiee SCONCS. scent ncaa

 

 

mtr nent AR wa aR Ee are Retna ete tamara einen

 

th Extreme. ond. Wausneya. Sogucihe
WMIEAS UTES. win ack shereef hat /
lea tc ' “Nes ative!” CON IBAA Ann mare S to. nuevas

 

 

 

 

 

 

 

 

— _ being Co rcen mie. becoming” “POSTE” ‘estth

7 CoviS-lY cost ing. ies and Sac ther Subhenting«—
8. Denial ef & my “Treatments... ee —

) Pry sical, en .
we AB IM CN ca
oe 4. +. Unnecessary. and Wanton nth aoa oe .
6 © Pain ee
Prison e€liarals musr ces pond +e aWee

 

 

ee | SPOUT Senos. Medical needs. COVIDNF Co
Nek be taken aS non-serious and that is hee
__ Ax WES and Is handled nece ak. iC Cacsioel ee

 

_S., Clevning. “& Bedding _.

 

 

 

~ _ Le ewen were 9 F “ced to wear the. Same. ~
 Aicty clothes € bedding Sor AP days [SPAS + a
dhl. Sick. worth Cov i= _—

 

 

. es Failure. +o alled. Hee inmates, ko. io rape
_ _. OS POSE EF wastes wioloke. the |
_Arwamen Amen’ AiLeflAhe wmates in. oi _
_— i. were Lreatened . he Qe. iat ce

    

BNE - restroom. needs. and= be LocdkteS |
bleeding en. themselves. and. Boag

ory them selves # We Wee, So ih" au,
LT: @eeesxte’ BUTLER * TS bad enouah..
Case 4:20-cv-01044-P Document1 Filed 09/21/20 Page6of21 PagelD 6 (2)

 

een thead yall are Breathing. hike OT. Aa: TROY
ob S, FANGS I Ing Cire anv 1s LT AATHOAY.
cnn tS GONG into C2\\s_ WAVING _a.e round. a. shea
Ae kis weapon as ying “Loho's gertag Ina.
me todas: yecause. cone Doky isi ard alse Oy 80.
ae ead. Kaundin US. st yell are. aloo 42.826. .0 h nk
_ as WV. nok _

 

 

 

 

TON nn ee be ne pore meets Hemme edie ea -

oo No access to Hu oun 05 or COWMASSACL - _
pe "Ahose provided by no Westituttion_4s toell _
as *hose. on COMnASSACY siice. We Oete.
Aor necmitred +o Shoe, We. Asses nach sc CHAS
pos tech everywhere aheukb Wwashiag DONT (sanckS
Freguen ty ave to Covip-if_, Vet on severnad
eccassions Gor Several daus aka time,canoot

ef Wand Soap in the Restrooms»

¢. NOHOT Meals for Addeays and aven Sack,
meals , referred +o by LL ANTHOASY as
BOGS NASIES” Pn several occassions
chee Wes MWoLDED \uanchmvat and mw
NEaaanes yok were. PROWA)
s\iwed Loner provalty ko The offices
ater sion. were. kod “dere Zor
Vouk Anko whet We have tc, awe yall:
SA Sanchacy edvironmenty +S a basic
Woman need Sheth a Penal Tush wien,
most previde™ , :

_ Q.. Net prov idins ng_peoper TEE per CDG
MG

avideloe $s. Were ben. fle Gloves at.
all. Stele Membus if the OCMrcers

. inten. hae Also dong a \aso suit Sor
_ ee ei ze madg bo Loeck IN Hezarcdous

oe  Condttinens and Net Drov ded» CO PPE.
Se\&- are iS some vig: nak AS: nok alloaed «

 

 

 

 

 

 

 

 

 

 

 

 

 

\o. Aver Cro Oana QNG. NO Sedial Dishacing
. TA 6. Ont S ahs a Hen ro ON i BOOT O Ki pmokly =

8’ *\0! cel\_ Ahad. Vasa sels. OF bunhke

 

 
_. Hi lpckers peel we ce. Cer

__inmerle s which coud. tok “oe moe dacdeto.

Case 4:20-cv-01044-P Document1 Filed 09/21/20 Page 7 of 21 PagelD 7 C3)
bed. 4 a oes. wath. attached el. Roh

U lockecS. There Qe, we. Coulel NOt social”
3 oe lve iw ceMS |

 

Oh:

 

. ~-aih- posihwe. COMD = [A james 5 Thawelzes
_ hak, ore, very. and witha. stole
jnditlecence for eto inmcdes. neal.

nw Rawates. coho hed chested {Megat IU
~-—taags. prctom to testing poSiinus

cach been.

 

Aiwing _ta_the Same.cs A Sick _

Over CMLWOAiOG + oe

 

 

 

etCeck Uap ergo ines ac wear oe

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

cree wren sinale.. iderhFiable Wurman need
A. “OL AGA. to _becowie. wncenshiuhonal, in. —
sere — COVWANA Aaehon @

 
Case 4:20-cv-01044-P Document1 Filed 09/21/20 Page 8of21 PagelD 8

 

C. Has any court ever warned or notified you that sanctions could be imposed? YES ) 4 NO

D. If your answer is “yes,” give the following information for every lawsuit in which a warning was issued.

Executed . Depth \y%
SCCHLEM OTF STE {>

(If more than one, use another piece of paper and answer the same questions.)

1. Court that issued warning (if federal, give the district and division):

 

2. Case number:

 

3. Approximate date warning was issued:

 

 

(Signature of Plaintiff)

PLAINTIFF’S DECLARATIONS

i,

ta

I declare under penalty of perjury all facts presented in this complaint and attachments thereto are true
and correct.

I understand, if ] am released or transferred, it is my responsibility to keep the court informed of my
current mailing address and failure to do so may result in the dismissal of this lawsuit.

I understand I must exhaust all available administrative remedies prior to filing this lawsuit.
lunderstand I am prohibited from bringing an in forma pauperis lawsuit if I have brought three or more
civil actions or appeals (from a judgment in a civil action) in a court of the United States while
incarcerated or detained in any facility, which lawsuits were dismissed on the ground they were
frivolous, malicious, or failed to state a claim upon which relief may be granted, unless I am under
imminent danger of serious physical injury.

Il understand even if l am allowed to proceed without prepayment of costs, I am responsible for the entire
filing fee and costs assessed by the court, which shall be deducted in accordance with the law from my
inmate trust account by my custodian until the filing fee is paid.

Ho |
Signed this IZ day of Da pt , 20 AD.

(Day) (rhonth) (year)

 

bn. Praniieg ee

(Signature of Plaintiff)

WARNING: Plaintiffis advised any false or deliberately misleading information provided in response to the
above questions may result in the impositien of sanctions. The sanctions the court may impose include, but
are not limited te, monetary sanctions and the dismissal of this action with prejudice.
Case 4:20-cv-01044-P Document1 Filed 09/21/20 Page9of21 PagelID9

a it

 

 

 

 

Oo. “AW WR Declarations en evenxs,
_ _yreatwments, crueiy and: Lin humane :

 

 

 

nn (See List of Names Pewided —

 

 

D

Decument Lisk ee

——-Eceahmen ts, ce oravide doles ,Aines
_ - and KY GOVE S Lh S e Vv ick ence ©. fact. aa manne emecnene

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

on _— CAtrachec wn .
Case 4Z0- Gy OUsey!P Tbasumeastl 2F ieneeaWe4—o PatayeOronzs PagellD 387

 

Patricia Aruda (No. 03944.122)

Ruqgayya Aida Abdul-Hakim (No. 50009-177)
Karen Mae Lee (No. 57409-380)

Elva Sofia Ibarra (No. 48282-177)
Fabiola Sanchez (No. 85255-280)

Ivette Davila (No. 17644-035)

Jessyca Hoskins (No. 12597-010)

Sylvia Rodriguez Poblano (No. 81880-179)
Leticia Marquez (No. 92027-080)

April West (No. 21335-074)

Katina N. Everett (No. 93370-083)
Gabriela Nevarez (No. 45225-013)
Danielle Dewrock (No. 46322-044)
Delberta Rose McKenzie (No. 27208-078)
Megan Kemp (No. 54586-177)

Sierra Shawnee Taylor (No. 17586-046)
Anne Reed (No. 29625-047)

Krisa Dawn Durham (No. 15262-010)
Vanessa Lisla Cloud (No. 63190-379)

. Tammy Marie Medlin (No. 15151-062)
Karen Wilson (No. 57264-177)

Tammy Marie Latham (No. 38333-479)
Naliely Milagros Alejandro (No. 30170-479)
Amelia Marie Spiotto (No. 21056-040)
Rose Linda Ganceres (No. 12577-479)
Rachel Vasquez (No. 92500-380)

Tiffanie Denise Gurule (No. 02600-480)
Stacey Anderson (No. 06541-031)

Stacy Rene Crutcher (No. 22811-078)
Deborah Drummy (No. 03723-030)
Angela Marie Thomas (No. 15648-031)
Maria Nunez (No. 26633-078)

Kimberly Gaskins (No. 15453-028)
Jessica Ann Idlett GNo. 56827-177)

As these prisoners were not included as plaintiffs in the original case, their
declarations/affidavits will not be considered by the Court in this proceeding. If any of these
FMC-Carswell prisoners seeks to maintain her own lawsuit, however, she will be given the

chance to conaplete and file a civil complaint form and an in-forma- pauperis application. The

-?-
Case 4:20-cv-01044-P Document1 Filed 09/21/20 Page11of21 PagelD 11

FAITH M. BLAKE,
(No. 73053-279),

LA TOYSHA GIBSON,
(No. 44161-177),
TIFFANY SNODGRASS,
(No. 20160-043),
DELISA WILLIAMS,
(No. 99950-051),
TRACIE CARTWRIGHT,
(No. 67271-019),
CRYSTAL HAMANN,
(No. 66795-380),
MEGAN SCOTT,

(No. Number),

ARIEL BISHOP,

(No. 27411-009),

TANYA TORRENCE,
(No. 57104-083),

CLARA POORBEAR,
(No. 20937-035),
GENESIS GONZALEZ,
(No. 19703-4860),
JULIANA LOURDE,
(No. 28023-078),

WINDY PANZO,

(No. 15967-059),
SAMANTHA FORSYTHE,
(No. 31158-064),
ANDREA BROOKS,
(No, 28601-380),
CARRIE ALLRED,

(No. 31517-045),
ANGELA REYNOLDS,
(No. 50702-177),
VICTORIA MARTINEZ,
(No. 74453-479),

MINDY CASAS,

(No. 57122-177),

NIKKI GRAHAM,

(No. 17369-8046),

LAM LL ED UP LP EP LP LP A LPP PLP PP LLP IP MP LPL IP LP AP LP LP UPL UP LP LP Ls LY LL 2 LD
Case 4:20-cv-01044-P Document 1. Filed 09/21/20 Page 12 of 21 PagelD 12

 

ANIKA FOLSOM,

(No. 32338-064),
ANGELA CUPIT,

(No. 49717-177),
CYNTHIA BAXTER,
(No. 04314-063),
VILLISCIA THOMAS,
(No. 18044-030),
STEPHANIE WALKER,
(No. 22305-026),
GEORGIA GREGG,
(No. 09233-479),
DAKOTA GARMANY,
(No. 53454-074),
DESIREE WADE,

(No. 15254-028),

LAURA SHAUGER,
(No. 68517-066),
WENDY ESPINOZA,
(No. 12293-010),
TIFFANY MANKIN,
(No. 14517-078),
BARBARA COMNEHAN,
(No. 28121-045),
SHELLY MIXSON,

(No. 12079-480,

AMY TEDDER,

(No. 14975-480),

LACI LANDERS,

(No. 38956-379),
BRANDI MOORE,

(No. 37492-480),
GLORIA BELTRAN,
(No, 23013-479),

MIA MITCHELL,

(No. 26852-078),
RANEEM HOURANI-MARTINEZ,
(No. 18540-479),

KERRI KIETH,

(No. 45557-177),
CHRISTINA WELLIAMS,
(No.20552-035),
CHRYSTAL LARCADE,
(No. 10875-0106),

SOA CGR 6GR SGA OG OG ON OG OO 8G 6GD OG? 602 GOR on 00 6) SOO SOP GOR GO? 60? GOD 6GF UGS 000 6O0 00) 600 6G> 4G? Corn 000 60 GOR OG? UO? OG? GG? SiGe 0OF 6G) GO GOD

)
q
» Case 4:20-cv-01044-P Document1 Filed 09/21/20 Page 13 of 21 PagelD 13

 

MARIA RENDON,
(No. 43141-308),
JESSICA CHRONISTER,
(No. 27884-064),
JESSICA HOLL,

(No. 55333-177),
PEDRA CRUZ,

(No. 34488-479),
PEGGY CHAFFIN,
(No. 70653-061),:
KENDRA WARD,
(No. 53803-177),
DAVI BAILEY,

(No. 22215-040),
SHANA CASTILLO,
(No. 21287-084),
SARAH ALRED,

(No. 25514-479),
ALEXIS DuMARCE,
(No. 17635-273),
JENNIFER BARELA,
(No. 89655-051),
JENNIFER GUTRIDGE,
(No. 40307-408),
LACEY MOORE,
(No. 28516-009),
TESA KEITH,

(No. 58769-177), .
ERIKE MIJAREZ,
(No. 99247-380),
CAROLINA MEDELLIN,
(No. 98155-051),
SHAWNA ENLOE,
(No. 03306-479),
AMY ROBERTSON,
(No. 12574-028),
CANDICE KLEIN,
(No. 26623-078),
YVETTE AVILA,
(No. 66447-298),
EUGENIA ROWLAND,
(No.13940-273),
Case 4:20-cv-01044-P Document1 Filed 09/21/20 Page14of21 PagelD 14

 

CRYSTAL THOMAS,

(No. 27832-078),
KRISTINA KOEHN,

(No. 15271-062),

ROSE MYERS,

(No. 08419-063),

LAURA HERNANDEZ,
(No. 38575-379),

ASHLEY VANDENBURG,
(No. 77327-061),
VERONICA VALENZUELA,
(No. 50918-051),
CHRISTINA JUAREZ,
(No. 48416-177),
MIRANDA FOURNIER,
(No. 20566-078),

TARA CHILDRESS,

[FCO COR 002 tO? LGD UND UGD 40D GOD UG 0G0 0G0 UO) G2 002 067 TO) 6G

 

 

(No. 27847-045),

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 4:20-cv-01044-P Document1 Filed 09/21/20 Page15o0f21 PagelD 15

 

a “Docomend Lash" | oven
055) shorn on ceporkh | bye “wesley 3 Xo ho son.

— CSsee cockbocls hed eth oh)

 
_ Case 4:20-cv-01044-P Document 1 Filed 09/21/20 Page 16 of 21, age 16 iy

 

f oN
“ Cord Woe,
+ (Odie PENNE _C

Women Say they face COVID at Fort Worth prison nds epigaordin
Starlelegran &4. ert Faces aonpel\i W9y

BY KALEY TOINSON . a
AUGUST 31, 2020 05:00 AM , UPDATED AUGUST 31, 2020 03:29 PM featong

Inmates incarcerated at the only federally-run medical prison for women in the country say they have been subjected
to a “house of horror” over the past few months.

As of Tuesday, 73 women have signed onto a potential class-action suit against Federal Medical Center Carswell, its
warden and several officials and officers.

In more than 200 pages of handwritten testimony, women describe meals of rotten food, negligent medical care and
malicious treatment as COVID-19 ran through the prison.

TET Qn

“While the public only hears one side of the major business (BOP and FMC Carswell), the
forgotten lives of mothers, daughters, grandmas, granddaughters, sisters all live against every
CDC guideline,” the lawsuit says.

In response to allegations of mistreatment at FMC Carswell, the Bureau of Prisons sent a staterment on its general
policies for handling COVID-19. In part of the statement, the BOP said its care and treatment of inmates follows
CDC guidelines “with regard to quarantine and isolation procedures, along with providing appropriate treatment.”

The statement also said the majority of inmates who tested positive for COVID-19 are asymptomatic.

PRISON LOCKDOWN

FMC Carswell, located in northwest Fort Worth, has been a medical women’s prison since 1994. The facility, which
currently houses about 1,300 inmates, has a checkered history of accusations of sexual assault and medical neglect.
Most women are serving sentences for drug or white-collar crimes and have medical issues.

5

in April, a woman incarcerated at Carswell gave birth via cesarean section while on a ventilator at a hospital. Andrea
Circle Bear died on April 28. She was the first woman in BOP custody to die from coronavirus — she would not be
the last.

The description of what women at FMC Carswell have gone through for the past two months is based on interviews
and the more than 200 pages of written testimony from women in Unit 2 North, the first unit to be hit with COVID-

19,

On June 30, the first cases of community spread began at Carswell, according to the lawsuit and adjoining
testimony. Inmates say a member of staff on the hospital floor was the first person to bring the virus into the prison.

Most of the units in Carswell, such as 2 North, are set up inside a four-story high rise. Cells, which hold four women
in a 7-foot-by-10-foot space, are set on the perimeter of a square with a TV room in the center.

While the facility had already been on lockdown -~ not allowing visitors or daily outdoor time —- Carswell shut
down the commissary and all activities. For three days, women said, they did not have contact with their families.
The TVs were turned off: officers told the women news stations were airing “fake news” about the prison.

For the next four weeks, many of the women would not be able to go outside. Since the commissary was shut down,
irunates said, they also went three weeks without being able to buy items such as soap, aspirin or tampons.

The prison stopped serving hot meals. For 19 days, the women said, they received one sack of food a day —- inmates
calied them “bag nasties” —- which served as lunch and dinner.
_ Case 4:20-cv-01044-P Document1 Filed 09/21/20 Page17of21 PagelD 17 8

The vegetables they would give us were brown and dirty. The meat smelt old. The
muffins had mold on them. The fruit was rotten. They expected us to hold onto
the lunch meat unrefrigerated for hours and eat it for dinner. Juliana Elaine Lourde

The bag usually consisted of “eight pieces of bread, two slices of lunch meat, an apple or orange, half an onion, half
a tomato and a bag of chips,” one woman who asked to be identified by her initials M.S., wrote in her testumony,
“The vegetables were always brown and soft. My bunkie’s bag once contained a fly in the bag.”

The prison removed women from the unit who worked in sanitation or food service so they would still be able to
work. Women received cloth masks that are washed once a week, and staff put up plastic shower curtains in the
open doorway of the women’s cells, inmates said.

THREATENED BY OFFICERS

The night COVID-19 fully hit the prison, women in 2 North said they were subjected to malicious treatment from
two officers.

On June 30, women were kept in their cells for three hours, and many had to use the bathroom. Some have medical
paperwork that allows them to go to the bathroom without permission, and a group started to line up to use the
restroom. A staff member hit the panic button and said there was a riot.

Two officers, identified in the suit as Lt. Anthony and Lt. Butler, rushed to the unit. Anthony had a riot gun and
Butler carried pepper spray. Anthony waved the gun in the air and said mmates “need to stop testing him,” one
woman, Rugayya Abdul-hakim, wrote. Another woman asked Butler what they had done wrong, and he said that
“they were breathing, and that was enough.”

Adbul-hakim wrote that the men terrified her, triggering her PTSD from a past abusive relationship.

They threatened to take our mattresses and the food from our lockers. Lt.
Anthony called us cows. Lt. Butler, in response to one of the giris asking, ‘What
did we do wrong?’ he said, 'Y‘all are breathing; that's wrong enough!" Ruqayya

Abdul-hakim

“] refused to move even though there was blood trickling down my legs. My clothes and linen were both blood
stained. | was so humiliated,” she wrote.

The lawsuit specifically names Butler and Anthony as defendants.

When asked about this incident and others specifically named in the lawsuit, the BOP said it does not comment on
pending litigation.

‘NIGHTMARISH CONDITIONS’ IN QUARANTINE

As tensions rose at the prison, COVID-19 cases did, too.

The prison started mass testing in early July. On July 6,51 women and two staff members were positive. By July 21,
510 women in the prison tested positive for the virus.

According to the lawsuit, women who tested positive were pulled from their cells and sent to a quarantine unit called
M2. They had to leave most of their items behind, which were transferred to an unlocked room where possessions

were quickly stolen.

Faith Blake, the primary plaintiff of the lawsuit, said those women who were quarantined were “treated absolutely
horribly.”
a’

_ Case 4:20-cv-01044-P Document1 Filed 09/21/20 Page 18 of 21 PagelD 18 i

A woman described her time in M2 in a letter to the Star-Telegram. The Star-Telegram is not using her name
because she said she feared retaliation for talking to the media.

The woman said she started showing symptoms of COVED-19 on July 10. She had a cough, shortness of breath,
could not taste or smell, and she had nasal discharge. She asked her unit manager fo see a doctor, but had to wait 16
jours to be seen by medical staff or be tested.

As a sanitation worker, I did my job to not only clean but to keep staff and inmates
safe by working day and night. I feel my efforts have not been appreciated and I have
been punished for being sick. Tanya Torrence

When she tested positive, she was put in a room with six other women in M2. For six days, the woman stayed in the
same clothes. Some women in M2 had been in the same clothes for 19 days, she said. She said two officers at M2
were “wonderful” and “kept the women calm,” and someone checked their temperature and pulse oximetry twice a

day.

But other women reported “nightmarish conditions” in their rooms. One woman, Windy Panzo, said she was placed
in a room with 10 women and “our food is thrown in and kicked in by their feet like we’re dogs.”

Several women described difficulty getting medical care. A group of inmates had to beat on a door for 15 minutes
when a woman's tongue swelled inside her mouth, Panzo wrote.

MSS. wrote that a woman with COVID-19 had a high fever and “staff refused to help her, so she slit her wrists
claiming she was going to die in here anyway.”

In a letter to the Star-Telegram, Joyce Godwin, a woman incarcerated at FMC Carswell,, expressed succinctly the
fear that has taken over the prison: “They call this place a hospital, but it is a house of horror.”

DEATHS AT CARSWELL

Those who tested negative remained in the unit, according to the women in 2 North, which was declared a “positive
unit” in July. Women who tested negative “were left in there to become positive,” Tara Childress told the Star-
Telegram. She, like many women, tested negative multiple times before eventually catching the virus from other
inmates. :

Veronica Carrera-Perez, 40, was transferred into a cell with a woman. who had already tested positive for COVID-
19. Within three days, Perez started to complain that her head hurt, she couldn’t taste anything and she was throwing
up, a woman who was recently released from Carswell told the Star-Telegram. The woman, who was released after
she completed her prison sentence, asked that her name not be used out of fear of retaliation from the BOP.

On Aug. 3, Perez died from COVID-19, four months after she applied for and was denied home confinement. In her
motion for release, she said her medical conditions consisted of shortness of breath and possibly breast cancer.

Not including Circle Bear and Perez, four other women have died from COVID-19-celaied causes at Carswell,

Sandra Kincaid, 69, was the second woman te die on July 14.
On July 20, 51-year-old Teresa Ely died while on a ventilator.
Wendy Campbell, 56, died on Aug. 15 ,
Marie Neba died on Aug. 25

The BOP said in a statement that symptomatic inmates whose condition “rises to the level of acute medical care will
be transferred to a hospital setting; either at a local hospital, or at an institution’s hospital care unit, if they have
one.” ,
Case 4:20-cv-01044-P Document1 Filed 09/21/20 Page19o0f21 PagelD 19 iG

i'm only 28-years-old. Will I be able to go home healthy to be a mother to my kids? Or
will I die behind bars? Genesis Gonzalez

Carswell is not accredited as a hospital, so inmates are sent to a local hospital.

Carswell is not the only prison to struggle with containing the virus. Across the country, 117 people incarcerated in
federal prisons have died from COVID-19, according to the BOP’s website. FMC Fort Worth, a men’s prison, at one
point had the most cases in the country, aad FCI Seagoville took that spot in July.

Kevin Ring, executive director of the criminal justice reform group FAMM, said the BOP initially treated prisons
like cruise ships — isolated from the world and COVID-19. But prisons are not islands; officers and staff come and
go, bringing and taking home the germs of the community.

“Now we've had a domino effect where it hits a state and it hits the prison, and once it gets into the prison, it’s
wildfire.” Ring said. “There’s no slowing it down.”

- RECOVERED?

On Aug. 8, the Carswell warden declared the unit “recovered” and said no one else would be tested for the virus.
The last week of July, the commissary re-opened, women started going outside once a week and hot meals were
served again.

But women say the virus is not over. On Aug. 25, Blake said women are still showing symptoms of COVID-19, but
they are not being tested anymore. Sandra Shoulders, who is an inmate in Unit 1 South, said 34 people were
transferred into her unit on Aug. 25 and they had not been tested.

| have never feit this helpless and insignificant in my life. The neglect that has
happened at this facility has not only put my life and other inmates in danger, but
also the staff and officers. Samantha Forsythe

In a statement, the BOP said the number of positive inmates at Carswell has dropped “as staff have diligently and
safely carried out their responsibilities in accordance with CDC guidelines.” The BOP said the prison follows CDC
guidelines on when inmates should be removed from isolation.

Women also say they still struggle with the emotional toll of the lockdown and how they were treated. Childress,
who has anxiety, has not been able to see a counselor for three months.

“They'll have people walk through the units, but that doesn’t help,” she said. “There is no psychological help or
sitting down one-on-one.”

Childress, and other women in 2 North’s lawsuit, hope to find justice for what they say has been cruel and unusual
purushment. She and Blake stressed that they need to find a lawyer who can help them file the suit as a class action.

On Aug. 24, Fudge Mark Pittman ordered that the Carswell lawsuit could not be filed as a class action suit, and each
woman would need to pay a $400 filing fee and file her own lawsuit separately.

Blake and Childress said that some of them have faced retaliation for signing onto the suit.

“Anytime we try to speak up or get up, we’re yanked out, we’re isolated,” Blake said. “We get put in the SHU. They
take our mattresses away from us, so we're sleeping on meta! frames. A lot of the women are scared.”

She said some of the women in the suit are being transferred to other prisons. The BOP said it has limited facility-to-
facility transfers, and other inmate movement. “We cannot prove that it’s retaliation, but it’s odd,” Blake said.
_ Case 4:20-cv-01044-P Document1 Filed 09/21/20 Page 20 of 21 PagelD 20 (&

 

ut it mst a

ia

sn ey Nixdleo oF Achions. wal LI AWTHOMY
bee pees ach. LERO TLER. 4A. Hou Sing, Onk aA ety

_ en COUNSEN and wWuesyaacdorcs needed __
ve KO ean Ao. feclade. :
ce Soo eae A600 Kod a Wdeuk in engined oe
eal wplawt +

 

 

ENT Video Costacyo OSs. Actions oy UT. ee oey
a end LT. BUTLER m Hovsing port Asoutht _
can eT Feotago _ bo shoe. of ose oe dee an anc
me cach ce oF TndiShecence. and crue\t
. ~ Cownse\ needed to obtam eviderte
_. before hs MISSING a
~ Shesos ce peared o\use 3s apattern
CS cendoned Behavior boy ac Cacswe \\ -_
Stace members.
— Pec Rule 3H), FED RC, P
evidenc colt ne. Teguested

(S) Exh’ of “Phono Conclom. ‘ou pwateed
+o Cauckss in CLL.GMAL complaint «

__(e) Exmibc oF ‘Yass hat were prov ded
to Sho mates. See. Mask exlibtt
Wer Lana Q cow lant ote5cred in
Fait), Blake v= Warden. Core jttt 30. = CU-OOROT-P __ _

~~ Mesks HoPot ya Week CdC auide) lines

and sia ce memMWeAsS have alSo suect FMC.

Carswell dc Mor providina. propec PPE gears

Le they Aid Nor gcov'ido Vt PEG EE seat.
_2xacc , hen \now ow Aon One nck SRecence_
 Nadder are Sho inmate? 2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
   

fede fy tpee ll] digi ABTA A fll

 

 

 
 

 

 

 

 

     

            

      

 

tee _

=

es i

See a
76 a
Sh =2
“gai Ze
ie Ss:
Sepa Se:
oe, Vea

Satire re OP EEE

                    

  

a

  

      

 

   
              

     

  

 

          
  

           

 

MAN AQEEE z
we aE ~*~ tres
se wor wee Tepe
232 ae SEs
iat mat athe Bo,
“5, a. 5 Tas ~S
“7 re: 6 TER Ey
2Re "Se 6 er oe. gs zs:
* ww GF Zee, wee aye ee
SYN GR Bee ety ASN wa

=~ : fe SENT hte cn

Hy

 

           
 

  

 

BB ae
oS a
iS: .
eating
ee
40
ore

 

               

 

Vi eres
Ss igadae
OR

x
x

 

 
